         Case 2:17-cv-01617-NBF Document 159 Filed 06/06/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GLENWOOD JOHSNTON; et al, on                )
behalf of themselves and similarly          )   Civil Action No. 2:17-1617 NBF
situated employees,                         )
                                            )
        Plaintiffs,                         )
                                            )
      vs.                                   )
                                            )
TITAN LOGISTICS & RESOURCES,                )
LLC; TONY DIGIAMBERDINE; and                )
UNITED VISION LOGISTICS,                    )
                                            )
        Defendants.                         )
                                            )

                              United Vision Logistics’ Objections
               to Plaintiff Presenting Telephone Testimony at 216(b) Hearing

       AND NOW, comes United Vision Logistics, by and through its counsel, Robert P.

Walter, Esquire, and Poerio & Walter, Inc., and files and serves United Vision Logistics’

Objection to Plaintiff presenting telephone testimony at the 216(b) Hearing, stating as follows:

   1. On April 4, 2019, this Honorable Court entered a Case Management Order scheduling a

hearing on Plaintiff’s Motion for Conditional Certification under 29 U.S.C.A. § 216(b) for June

11, 2019. (ECF 151).

   2. Since the April 4, 2019, Case Management Order, Plaintiff’s counsel did not notify the

undersigned of any intention to call witnesses at the June 11, 2019, hearing, nor did he provide

any names of potential witnesses or proffer of the substance of said witnesses testimony.

   3. In an email communication with this Honorable Court on June 5, 2019, Plaintiff’s

counsel indicated that he was not intending to call any witnesses at the June 11, 2019 hearing.

   4. Plaintiff’s counsel thereafter, however, indicated in e-mail that he “will have as many as

[he] can muster – maximum 4”, to participate in the hearing by telephone.

                                                1
         Case 2:17-cv-01617-NBF Document 159 Filed 06/06/19 Page 2 of 6



   5. Defendant UVL is unaware of any rule or law providing for or permitting telephonic

hearings.

   6. Counsel for Defendant UVL is unaware of any Rule of Civil Procedure establishing a

process for telephonic hearings or the conduct of a telephonic hearing.

   7. In Eller v. Trans Union, LLC, 739 F.3d 467 (10th Cir. 2013), the Court specifically held

that a district court did not abuse its discretion when it refused to allow plaintiff to present

testimony via telephone when plaintiff proffered no unexpected reason for witnesses absence and

offered no evidence that testimony was necessary to present plaintiff’s case. See also, Dagen v.

CFC Group Holdings, LTD, 2003 WL 22533425 (S.D. N.Y. 2003)(holding that employer

established good cause to allow witnesses to testify by telephone when witnesses were located in

Hong Kong and employer raised concerns of international travel, business operations, and costs).

   8. Plaintiff’s counsel did not file a motion requesting telephonic participation of witnesses

or state why proceeding in this manner would be necessary.

   9. Plaintiff’s counsel has offered no good cause as to why witnesses cannot be present live

to present testimony at the June 11, 2019 hearing.

   10. Plaintiff has not established good cause to permit testimony by telephone at the Section

216(b) hearing on June 11, 2019.

   11. No proffer was made to explain the unavailability of witnesses, despite knowing the

hearing date for months.

   12. Plaintiff’s counsel had sufficient time to gather his witnesses and have them attend the

June 11, 2019, hearing to present live testimony and preserve United Vision Logistics’

procedural due process rights.




                                                2
         Case 2:17-cv-01617-NBF Document 159 Filed 06/06/19 Page 3 of 6



   13. Counsel for Defendant UVL is unaware of the nature and extent of the witness’ testimony

that counsel for Plaintiff is proposing.

   14. Counsel for Defendant UVL is unaware whether these witnesses will utilize items or

information to inform their testimony while they testify over the telephone.

   15. Said items or information have not been provided to counsel for Defendant UVL.

   16. Should Plaintiff present testimony of unidentified witnesses via telephone at the June 11,

2019, hearing, the procedural due process rights of Defendant UVL will be violated as Defendant

UVL was operating under the expressed understanding that no witness testimony was to occur at

the June 11, 2019, hearing.

   17. As of the writing of this motion, Defendant UVL still has no idea of the identity of the

proposed witnesses; no names, no addresses, nor any proffer of what these witnesses may testify

to; all of which is highly prejudicial to Defendant UVL.

   18. Allowing Plaintiff to present testimony of unnamed witnesses will violate United Vision

Logistics’ procedural due process rights. Additionally, should Plaintiff present testimony without

a proffer of the substance of said testimony, United Vision Logistics’ due process rights to

confront the adverse witnesses.

   19. Where, as here, Plaintiff’s counsel has advised the Court that no witness testimony would

be occurring at a hearing that has been noticed by Order of Court for over two (2) months,

allowing Plaintiff to now proceed in this fashion is improper and prejudicial to the Defendant

UVL.




                                                3
         Case 2:17-cv-01617-NBF Document 159 Filed 06/06/19 Page 4 of 6



       WHEREFORE, Defendant United Vision Logistics respectfully requests that this

Honorable Court enter the attached Order, precluding Plaintiff from offering telephone testimony

of witnesses at the June 11, 2019 hearing on Plaintiff’s Motion for Conditional Certification.

                                                            Respectfully Submitted,

                                                            POERIO & WALTER, INC.

                                                            /s/ Robert P. Walter___________
                                                            Robert P. Walter
                                                            Counsel for United Vision Logistics

                                                            Poerio & Walter, Inc.
                                                            411 Seventh Ave, Suite 1400
                                                            Pittsburgh, PA 15219

                                                            p: 412-246-0506
                                                            f: 412-246-0508




                                                4
        Case 2:17-cv-01617-NBF Document 159 Filed 06/06/19 Page 5 of 6



                      UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

GLENWOOD JOHSNTON; et al, on                )
behalf of themselves and similarly          )   Civil Action No. 2:17-1617 NBF
situated employees,                         )
                                            )
        Plaintiffs,                         )
                                            )
      vs.                                   )
                                            )
TITAN LOGISTICS & RESOURCES,                )
LLC; TONY DIGIAMBERDINE; and                )
UNITED VISION LOGISTICS,                    )
                                            )
        Defendants.                         )
                                            )

                                            ORDER

       AND NOW, this ____________ day of June, 2019, for the reasons set forth in United

Vision Logistics’ Objections to Plaintiff Presenting Telephone Testimony at 216(b) Hearing, it is

hereby ORDRED, ADJUDGED, and DECREED, that Plaintiff is prohibited from offering

testimony via telephone.




DATE: _____________________                                _________________________
                                                           Nora Barry Fischer
                                                           District Court Judge




                                                5
        Case 2:17-cv-01617-NBF Document 159 Filed 06/06/19 Page 6 of 6



                                   Certificate of Service

       I hereby certify that on this 6th day of June, 2019, a true and correct copy of the

foregoing United Vision Logistics’ Objections to Plaintiff Presenting Telephone Testimony

at the 216(b) Hearing was served on the following parties the ECF System:

                                   Joseph H. Chivers, Esq.
                             The Employment Rights Group LLC
                                 100 First Avenue, Suite 650
                                    Pittsburgh, PA 15222
                           jchivers@employmentsrightsgroup.com
                                    Counsel for Plaintiffs

                                Kathryn M. Wakefield, Esq.
                                Wakefield Law Group, P.C.
                                       PO Box 5053
                                   Pittsburgh, PA 15206
                               kwakefieldbizlaw@gmail.com
      Counsel for Defendants Tony Digiamberdine and Titan Logistics & Resources, LLC




                                                                      __/s/ Robert P. Walter_
                                                                             Robert P. Walter




                                             6
